Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in responsive to amendment filed March 01, 2021.
Amendment to the claims acknowledged.  Claims 1-9, 15-16 and 19-20 have been cancelled.  Claims 10-14 and 17-18 are currently pending.  

Response to Amendment
Applicant’s remarks, see page 4, filed March 01, 2021, with respect to the rejection of claims 1-15, 19 and 20 have been fully considered in view of the Board decision.  The rejection of claims 10-14, 17-18, has been withdrawn as currently amended. Claims 1-9, 15-16, 19-20 stand cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernard P. Tomsa on 3/19/2021.
The application has been amended as follows: 
IN THE CLAIM(s): 10, 11, 12, 13, 14, and 18.
Claim 10, line 4, the term, “wireless signal broadcasts;” has been replaced with 
-- wireless signals broadcast from a plurality of second vehicles; --
Claim 10, line 5-6, the term “the second vehicles” has been replaced with 
-- the plurality of second vehicles --  
Claim 10, line 6, the term, “received signals;” has been replaced with 
-- wireless received signal broadcasts; -- 
Claim 11, line 2, the term, “wireless broadcasts” has been replaced with 
-- wireless signal broadcasts --  
Claim 12, line2, the term, “the received signals.” Has been replaced with 
-- the received signal broadcasts. --
Claim 13, line 2, the term, “second vehicle dimensions.” has been replaced with 
-- dimensions of the second vehicle. -- 
Claim 14, line 2-3, the term “second vehicle dimensions” has been replaced with 
-- the dimensions of the second vehicle -- 
Claim 18, line 2, the term “second vehicle identification information,” 
-- the identification information for the second vehicle, --

Claims 10-14, 17-18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior cited reference(s) since the cited reference taken either individually or in combination neither teaches nor renders obvious a system in combination with other claimed limitation feature for receive a plurality of second vehicle wireless signals broadcast from a plurality of second vehicles; determine a location of second vehicle transceivers within the second vehicles based on information included in the received signal broadcasts.  
The closest prior art reference(s) include: Ooyabu (2015/0083921), Beaurepaire (2015/0070196) and Rahman et al (2015/0130641) noted in the rejection (7/30/2018), either singularly or in combination, fail to anticipate or render the above allowable features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.